956 F.2d 1162w
58 Fair Empl.Prac.Cas. (BNA) 336, 60 USLW 2747
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, Plaintiff-Appellant,v.AMERICAN & EFIRD MILLS, INCORPORATED, Defendant-Appellee.
No. 91-2531.
United States Court of Appeals, Fourth Circuit.
Feb. 26, 1992.
NOTE: THE COURT HAS WITHDRAWN THIS OPINION